DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 10/29/2020 has been entered.

Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the  application have a duty to disclose to the  Office all information known to that individual to be material to patentability as defined in 37 CFR §1.56.

Drawings
The drawings received on 10/29/2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pupillary response feedback eyewear contact lens module” (claims 21, 23, 26, 31-33, 36 and 37), “a face recognition processing module coupled to the contact lens” (claims 21, 31 and 40), “contact lens embedded pupillary response feedback eyewear module” and “camera module” (claims 21), WI-FI communication systems module” (claims 21, 26), “outward view camera module” (claims 24 and 40) “sensor and processor module coupled to the contact lens module” (claims 21, 33 and 38), “motion 
Fig. 7 of the submitted drawing shows “a typical conventional pupilometer 700 and a typical handheld pupilometer 730”. Figure 7 should be designated by a legend such as -Prior Art- because only that which is old is illustrated. See MPEP § 608.02(g). 
In Fig. 8A: “Lens Infrared Retinal Fiber Optic Camera 830” and “Lens Fiber Optic Camera 838” are pointing to the same element in the drawing. It is not clear why the same element have two numbers and names. 8B shows “Lens Fiber Optic Camera … 840” and “Eyewere lenses .. camera..  852” labels but don’t shows where are those, claims 31, 33 and 36 recite “fiber optic camera module”, but Fig. 32 shows “contact Lens Fiber Optic Camera” and “contact Lens Retinal Fiber Optic Camera”. The drawings must show “fiber optic camera module” as specified in the claims. All these identifying names of the elements of the claim, specification and the drawings need to be consistent to resolve the indefiniteness of the claims. 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“pupillary response feedback eyewear contact lens module configured to process”, “face recognition processing module .. to aid”, and “sensor and processor module configured for process”, in claim 21;
“motion detector sensing module configured to detect”, in claims 22 and 36; 
“pupillary response feedback eyewear module configured for determining”, in claims 26 and 37;
“pupillary response feedback eyewear module configured for processing”, “fiber optic camera module configured to track”, “face recognition processing module 
“sensor and processor module configured for processing”, in claim 38; 
“face recognition processing module for identifying”, in claim 40.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
1) “pupillary response feedback eyewear contact lens module”: any module or structure of this name is not disclosed or described in the specification or drawing, 
2) face recognition processing module: paragraph [0065] discloses “The image capture may be processed in a face recognition processing module”, does not disclose any structure.
3) sensor and processor module: paragraph [00117] discloses “Also embedded into the contact lens material … sensor and processor modules”, without any structural description or drawing.
4) motion detector sensing module: paragraph [00111] discloses “motion detector sensing modules to detect surrounding traffic”, but does not disclose any structure. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
Claim elements are the limitations that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for the claimed function for means for moving limitation.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 21, 31 and 40 recite “a face recognition processing module”; Claims 21, 22, 36 and 39 recite message projector, Claims 21, 26 recite Wi-Fi communication system module and claims 33 and 36 recite Wi-Fi module; claims 21, 24, 31, 33, 36 and 40 recite camera module; claims 21 and 38 recite sensor and processor module; claims 22, 33 and 35 recite motion detector sensing module; claims 23, 32 and 33 recite photovoltaic cell module; claims 25, 28 and 33 recite audio alert speaker module; claims 21, 31, 33 and 36 recite image processor module; claims 31, 33 and 36 recite fiber optic camera module, and claims 33 and 36 recite alert light and message projector, these elements do not have any corresponding structure in specification or are not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner notes that some of these elements are represented as a rectangle in the drawings, the specification doesn’t have any description of the rectangles representing some of these elements.
Claims 25, 29, 34, 35, 38 and 40 are rejected for their dependencies on rejected claim 21, 31 or 36.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim limitations “pupillary response feedback eyewear contact lens module” (claims 21, 23, 24), “pupillary response feedback eyewear module” claims 26, 31, 33, 36, 37), “face recognition processing module” (claim 21, 31 40), “sensor and processor module” (claims 21, 33, 38), “motion detector sensing module” (claims 22, 33, 36) and  “fiber optic camera module” (claims 31, 36), invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed functions, and the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, Claim 21 recites “… coupled to the contact lens” in lines 5, 8 and 11. It is not clear which contact lens, is it a new contact lens? If it is the contact lens module as mentioned before, it should be clarified with “… coupled to the contact lens module”. The claim further recites “camera module configured to capture external 
Claim 21 further recites “at least one image, sensor and processor module configured to process data from camera captured images and sensors and project messages”, it is not clear “at least one image, sensor and processor module” are three elements in one module. If three then it is not clear how the image module configured to process data from camera captured images. 
Claim 22 recites “infrared and motion detector sensing module … using the at least one message projector”. The specification discloses “infrared module 970” in the contact lens in Fig. 32 and in [0114]. Fig. 25 shows “Automated pullover modules use infrared and motion detector sensing modules to detect surrounding traffic including location, direction and speed 2510”, sensing module is fixed to the external sides of the vehicle. It is not clear if the contact lens projector and the vehicle sensor are the part of same apparatus. From the claim, drawing or the specification it is not clear how they are related. 
For compact prosecution, the Examiner interpret as: “at least one outward camera module configured to capture the image of an external objects”, and at least one “image[,] sensor and processor module” configured to process, also the Examiner interpret “external object” is anything outside of the contact lens.
Claims 23 and 32: recite “convert light sources into energy to power”, which it is not clear. The Examiner interpret as: “convert light source energy into power”.

Claim 27 recites “..eyewear contact lenses user’s”, need to be corrected by adding “… contact lens module user’s”.
Claim 26 recites “further comprising at least one contact lens embedded pupillary response feedback eyewear module”. The specification doesn’t disclose “.. contact lens embedded pupillary response feedback eyewear module”. It is not clear from the drawings which module is claimed.
Claim 28: recites “audio alert speaker module is configured for producing non-regular audio sounds”, it is not clear which sound is non-regular audio sound. The Examiner interpret as: “producing cautionary/alert sounds”.  Claim recites “into an eyewear contact lens”, it is not clear if this is new lens or the same “… contact lens module”. Examiner interpret as: “… contact lens module”.
Claims 22-30 are rejected for their dependencies on rejected claim 21.
Claim 31: the phrase “a contact lens module comprising at least one pupillary response feedback eyewear module coupled to the contact lens module” is not clear. A contact lens module comprising (i.e. including) the feedback eyewear module coupled to the contact lens module, is not clear. In another word, the limitation is like: contact lens module …. coupled to the contact lens module.
Claim 31 recites “a contact lens module comprising at least one pupillary response feedback eyewear module coupled to the contact lens module”. Claim 33 Claim 33 also recites “further comprising at least one pupillary response feedback eyewear module coupled to the contact lens module”. It is not clear if there are two contact lens modules claimed in claim 33. 
Claim 33: Independent claim 31 disclosed “at least one outward camera”, and dependent claim 33 recites “outward view camera”, the specification discloses cameras in different names: “an example of outward camera image analysis” in [0037], “Capturing images of the eye using cameras and sensors integrated into eyewear and lenses” [0066], “Powering cameras” [0066], “outward view frame camera” [0074] and [0078]. It is not clear which camera of the specification is claimed in claim 33. 
Appropriate correction required.
Claim 36 recites the limitation “the contact lens” in lines 2, 4, 8, 10, 13 and 15.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25, 26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2015/0148648) in view of Sako et al. (US 2016/0097940) and further in view of Alberth et al. (US 2008/0159601) and Holmes (US 2014/0073043).

Regarding claim 21, Pugh teaches an apparatus (refer to US 2015/0148648), comprising: 
at least one pupillary response feedback eyewear contact lens module configured to process pupillary actions and to provide feedback to a remote processor during a wearer's visual activities (Pugh disclosed ophthalmic device can be a contact lens with .. monitoring system monitoring. The method comprising: providing an ophthalmic device …monitoring system comprising … with an electronic feedback circuit and a controller comprising a computer processor, a digital media storage device, 
at least one wireless communication systems module coupled to the contact lens and configured to transmit to and receive signals from modules and external digital sources (“wireless device in communication with the ophthalmic device”, “the ophthalmic device can be a contact lens”, [abstract], “wireless communication with one or more wireless device(s) and receive signal data that can be used ..” [0048], also [0054], [0066], [0074], [0077]; “Transmission of information with a wireless device can occur wirelessly, for example, via a RF frequency, a local area network (LAN), and/or a private area network (PAN), depending on the communication device” [0074]); 
at least one message projector coupled to the contact lens and configured to project text and images into the wearer's eye including displays overlaid on external views (“monitoring system may include elements for delivering audible and/or visual messages to the user”, [abstract]); and 
at least one image, sensor and processor module configured to process data from camera captured images and sensors and project messages to the wearer using the at least one message projector (“processor to: output and detect the change of a signal”, [0009], “processor 510 is also in communication with a storage device”, [0071]; “storage device 530 can store a program 540 for controlling the processor 510. The processor 510 performs instructions of a software program”, [0071]).
Pugh doesn’t explicitly teach one WI-FI communication systems, message projector coupled to the contact lens, including displays overlaid on external views, a 
Pugh and Sako are related as contact lens.
Sako teaches wireless communication systems, message projector coupled to the contact lens, camera module configured to capture external objects and image, including displays overlaid on external views, sensor and processor module configured to process data from camera captured images and sensors and project messages to the wearer (“FIG. 1, the contact lens 1”, [0039], “control unit 21, a wireless communication processing unit 22, an antenna 23, an image pickup unit 24 including an image pickup lens 24a, a storage unit 25, and a sensor 27. The circuit unit 20 is provided in the region 1B that is an outer circumference of the display unit 26 so as not to obstruct image display using the display unit 26” [0040], also [0063]; “The display unit 26 allows external light to be transmitted therethrough”, [0060] is interpreted as “displays overlaid on external views” by the Examiner; “control unit 21 functions as an image pickup control unit 21a, a recording control unit 21b, … detection unit 21c, and a display control unit 21d”, [0064]; “image pickup control unit 21a may perform predetermined image pickup control in accordance with a sensing result from the sensor 27. .. image pickup control unit 21a performs control”, [0068], “sensors for sensing .. information of the contact lens” [0053]; “display unit 26 provided in the lens unit 10 (opposite direction of an eyeball contact surface of the lens unit 10)” [0032);

Pugh and Sako do not explicitly teach a face recognition processing module coupled to the contact lens module to aid a wearer in recognizing someone's face in their field of view.
Pugh and Alberth are related as device using contact lens.
Alberth teaches a contact lens, wireless Bluetooth communication device, cameras, displays and  face recognition processing module coupled to the contact lens module to aid a wearer in recognizing someone's face in their field of view (“The contact lens includes an overlay display on the surface of the contact lens”, [0010],   “A face recognition system .. wherein the lens is formed as part of a contact lens”, ([claim 6], see claims 1-3, also [0006], [0020]; “display module 106 .. being associated with .. a contact lens, microphone 126 and/or a speaker 124, the speaker 124 ..a wireless .. such as a bluetooth earpiece … can communicate with another wireless communication device … controller 110 and data storage element 112 .. image data 114 .. information data 116 to be used in association with the face recognition system. .. incorporate cameras and/or displays …”, [0028]), 

Pugh teaches a wireless communication processing unit 22, but doesn’t explicitly teach Wi-Fi communication.
Pugh and Holmes are related as device with wireless communication. Holmes teaches wireless connection is WiFi communication (a wireless connection may be using exemplary wireless networks such as cellular, wimax, wifi, satellite, or pager networks, GPRS, or a local data transport system”, [1472].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the wireless connection of Sako in view of Amirparviz and Pugh to a Wi-Fi communication, as Holmes teaches for the predictable result of having an inexpensive, easy to install, expandable and better signal stability of the communication.
Regarding claim 25, the apparatus of claim 21 is rejected (see above).
Pugh in view of Sako, Alberth and Holmes teaches the apparatus of claim 21.
Pugh further teaches the apparatus further comprising an audio alert speaker module coupled to the contact lens and configured to produce audio sounds and verbal 
Regarding claim 26, the apparatus of claim 21 is rejected (see above).
Pugh in view of Sako, Alberth and Holmes teaches the apparatus of claim 21.
Pugh further teaches the apparatus of claim 21, further comprising at least one contact lens embedded pupillary response feedback eyewear module configured for determining a wearer's circadian responses, eye movements and head movements to trigger wireless communication systems modules operations including broadcasting messages to others. (Additional functionality using micro-electronics can include, for example, … audio, and/or visual feedback to the user. In addition to providing audio/visual functionality, the present disclosure provides for an ophthalmic device that includes an intraocular pressure monitoring system, [0048], the ophthalmic device can be in wireless communication with one or more wireless device(s) and receive signal data that can be used for the determination of an abnormal intraocular pressure and a correlated cause, The wireless device(s) can include, for example, a smart phone device, a tablet, a personal computer, a FOB, an MP3 player, a PDA, and the such [0047]). Sako teaches wireless communication systems, message projector coupled to the contact lens, (“FIG. 1, the contact lens 1”, [0039], “control unit 21, a wireless communication processing unit 22, an antenna 23; display using the display unit 26 [0040]). Holmes teaches wireless connection is WiFi communication (a wireless connection may be using exemplary wireless networks such as cellular, wimax, wifi, satellite, or pager networks, GPRS, or a local data transport system”, [1472].
Regarding claim 28, the apparatus of claim 21 is rejected (see above).
Pugh in view of Sako, Alberth and Holmes teaches the apparatus of claim 21.
Pugh further teaches the apparatus of claim 21, wherein the audio alert speaker module is configured for producing non-regular audio sounds and verbal messages from a speaker integrated into an eyewear contact lens (“micro-electronics can include, for example, .. audio, and/or visual feedback to the user. In addition to providing audio/visual functionality, the present disclosure provides for an ophthalmic device” [0048], Examiner interprets feedback as a non-regular sound).
Regarding claim 29, the apparatus of claim 21 is rejected (see above).
Pugh in view of Sako, Alberth and Holmes teaches the apparatus of claim 21.
Sako further teaches the apparatus of claim 21, wherein the at least one image processor module is configured to process camera captured images to safe projections onto the wearer's retina (the display unit 26 provided in the lens unit 10 (opposite direction of an eyeball contact surface of the lens unit 10), [0032]; microcomputer (microchip, IC chip) including a central processing unit (CPU), … control unit 21 controls the image pickup unit 24 and records a captured image in the storage unit 25 the main control unit 21 supplies an image signal to the display unit 26 and performs display control, [0042])
Regarding claim 30, the apparatus of claim 21 is rejected (see above).
Pugh in view of Sako, Alberth and Holmes teaches the apparatus of claim 21.
Pugh further teaches the apparatus of claim 21, wherein the pupillary response feedback eyewear contact lenses user driving down a road is displayed on the contact lens surface an ad for something of interest to the user and the ad includes driving .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Sako et al., Alberth et al. and Holmes as applied to claim 21, and further in view of Terre et al. (US 2013/0242110).

Regarding claim 22, the apparatus of claim 21 is rejected (see above).
Pugh in view of Sako, Alberth and Holmes teaches the apparatus of claim 21.
Pugh in view of Sako, Alberth and Holmes does not explicitly teach at least one infrared and motion detector sensing module configured to detect motion in bright and darkened ambient light of surrounding external objects including location, direction and speed and project messages to the wearer using the at least one message projector. 
Pugh and Terre are related as apparatus for imaging monitoring, and using the display information.
Terre teaches infrared and motion detector sensing module configured to detect motion in bright and darkened ambient light of surrounding external objects including location, direction and speed and project messages to the wearer using the at least one 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pugh view of Sako and Alberth to include an infrared and motion detector sensing module, as taught by Terre for the predictable result of capturing static or moving image frames, and detect movement, image registration process, a frame-to-frame difference calculation, as disclosed by Terre in paragraphs [0046, 0058 and 0085].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Sako et al., Alberth et al. and Holmes as applied to claim 21, and further in view of Osterhout et al. (US 2014/0063054).

Regarding claim 23, the apparatus of claim 21 is rejected (see above).
Pugh in view of Sako, Alberth and Holmes teaches the apparatus of claim 21.

Pugh and Osterhout are related as eye wear apparatus for viewing.
Osterhout teaches at least one photovoltaic cell module coupled to the contact lens configured to convert light sources into energy to power at least one pupillary response feedback eyewear contact lens modules (eyepiece may be powered by any power supply, such as battery power, solar power, line power, and the like [0226]; power source may be provided through solar cells on the exterior of the frame of the system. These solar cells may supply power [0367]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pugh in view of Sako and Alberth to include a photovoltaic cell module as Osterhout teaches in [0367] for the predictable result of cost saving by providing the energy for the electronic components through solar cells. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2016/0097940) in view of Amirparviz et al. (US 2010/0001926) and further in view of Alberth et al. (US 2008/0159601) and Blum et al. (US 2013/0250135).

Regarding claim 31, Sako et al. teaches an apparatus (refer to US 2016/0097940), comprising: a contact lens module comprising at least one pupillary response feedback eyewear module coupled to the contact lens module (Fig. 1, a contact lens 1 [0032], figure 1 shows pupillary response feedback eyewear modules coupled to the contact 
at least one camera module embedded into the contact lens module (Fig. 1 shows image pickup unit 24 embedded into the contact lens 1) configured to track, capture and record the wearer's eye movements and pupillary action images and data for transmitting the images to at least one image processor module (“The contact lens according to each embodiment of the present disclosure has an image pickup function and performs predetermined image pickup control in accordance with blinking or the like of a user”, [0036]“circuit unit 20 includes a main control unit 21 … an image pickup unit 24 including an image pickup lens 24a, a storage unit 25, and a sensor 27”, [0040]; “control unit 21 includes, … a microcomputer (microchip, IC chip) including a central processing unit (CPU), a read only memory (ROM), and a random access memory (RAM) and controls each configuration of the circuit unit 20. For example, the main control unit 21 controls the image pickup unit 24 and records a captured image in the storage unit 25. Further, the main control unit 21 supplies an image signal to the display unit 26 and performs display control”, [0042])  

at least one power supply module coupled to the contact lens configured to power at least one pupillary response feedback eyewear contact lens modules (“The wireless communication processing unit 22 has a function of performing various kinds of signal processing … and has a function of transmitting and receiving data and a function of supplying and receiving electric power”, [0045]), and
at least one pupillary response feedback eyewear module coupled to the contact lens module configured for detecting, measuring, recording, transmitting and processing any type of pupillary response feedback during a wearer's visual activities or lack thereof (“recording control unit 21b performs control so that a captured image captured by the image pickup unit 24 is recorded in the storage unit 25”, [0070]; “an ocular potential measurement unit … The sensor 27 outputs a sensing result to the main control unit 21, ,  [0053]; “a contact lens including: a lens unit configured to be worn on an eyeball; an image pickup unit configured to capture an image of a subject, the image 
Sako et al. doesn’t explicitly teach at least one fiber optic camera module embedded into the contact lens module,
a face recognition processing module coupled to the contact lens module and configured to aid the wearer in identifying someone's face from an image stored on a contact lens coupled digital database device, and
at least one outward camera coupled to the contact lens module for capturing images;
Sako and Amirparviz are related as contact lens.
Amirparviz teaches at least one outward camera coupled to the contact lens module for capturing images (“visible and infrared cameras, adaptive tele-lenses, ... For example, light detecting components may be utilized to generally capture and transmit images of what the user sees” [0050], “a contact lens including: a lens unit configured to be worn on an eyeball; an image pickup unit configured to capture an image of a subject, the image pickup unit being provided in the lens unit; and an image pickup control unit configured to control the image pickup unit”, [0009], “image pickup lens 24a is provided so that a gaze direction of the user who wears the contact lens 1 is an image pickup direction” [0048]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the image pickup unit of Sako  a camera, adaptive tele-lenses, ... to capture and transmit images of what the user sees for the predictable 
Sako and Alberth are related as contact lens includes a display on the surface.
Alberth teaches a face recognition processing module coupled to the contact lens module and configured to aid the wearer in identifying someone's face from an image stored on a contact lens coupled digital database device (“The present invention further provides a contact lens. The contact lens includes an overlay display on the surface of the contact lens”, [0010]; “A face recognition system in .. wherein the lens is formed as part of a contact lens”, ([claim 6], see claims 1-3, also [0006], [0020]; “The face recognition system includes .. an image capture module and a display module, and includes a user actuatable selector. …includes a data storage element, which includes a data structure, having one or more images of faces of people, and associated identification information. … includes a controller, where the controller is communicatively coupled to the viewfinder, the user actuatable selector, and the data storage element. The controller includes a pattern matching module,… controller is adapted for comparing an image being currently captured by the image capture module with the one or more images of faces in the data structure, … and convey the identification information to the user”, [0006] also [0009-0010]),
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sako in view of Amirparviz to include a face recognition processing module coupled to the contact lens as taught by Alberth for the predictable result of allowing for face recognition assistance by a pattern matching module detects a match, as Alberth teaches in [0006].

Sako and Blum are related as eyewear.
Blum teaches fiber optic camera module (“A fiber optic bundle 1420 in the frame stem 1430 would pipe an image to the camera 3110 that was focused into the bundle by an external camera lens 3140”, camera lens 3140, [0113]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sako in view of Amirparviz and Alberth to include a fiber optic camera module as taught by Blum for the predictable result of having a low disturbance caused by electromagnetic radiation, resistant to corrosion, are more scalable and simple to install.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. in view of Amirparviz et al., Alberth et al. and Blum et al. as applied to claim 31, and further in view of Osterhout et al. (US 2014/0063054).

Regarding claim 32, the apparatus of claim 31 is rejected (see above).
Sako in view of Amirparviz, Alberth and Blum teaches the apparatus of claim 31.
Sako in view of Amirparviz, Alberth and Blum do not explicitly teach the apparatus, further comprising further comprising at least one photovoltaic cell module coupled to the contact lens configured to convert light sources into energy to power at least one pupillary response feedback eyewear contact lens modules.
Sako and Osterhout are related as eye wear apparatus for viewing.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sako in view of Amirparviz, Alberth and Blum to include a photovoltaic cell module as Osterhout teaches in [0367] for the predictable result of cost saving by providing the energy for the electronic components through solar cells. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. in view of Amirparviz et al., Alberth et al. and Blum et al. as applied to claim 31, and further in view of Homes (US 2014/0073043).

Regarding claim 33, the apparatus of claim 31 is rejected (see above).
Sako in view of Amirparviz, Alberth and Blum teaches the apparatus of claim 31.
Amirparviz further teaches the apparatus, further comprising at least one pupillary response feedback eyewear module coupled to the contact lens module comprises at least one from a group consisting of fiber optic camera module, image processor module, retinal image infrared detector module, outward view camera module, alert module, audio alert speaker module, alert light and message projector, 
Sako teaches a wireless communication, but doesn’t explicitly teach Wi-Fi communication.
Sako and Holmes are related as device with wireless communication. Holmes teaches wireless connection is WiFi communication (a wireless connection may be using exemplary wireless networks such as cellular, wimax, wifi, satellite, or pager networks, GPRS, or a local data transport system”, [1472].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the wireless connection of Sako in view of Amirparviz to add a Wi-Fi communication, as Holmes teaches for the predictable result of having an inexpensive, easy to install, expandable and better signal stability of the communication.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. in view of Amirparviz et al., Alberth et al. and Blum et al. as applied to claim 31, and further in view of Kim et al. (US 2016/0091737).

Regarding claim 35, the apparatus of claim 31 is rejected (see above).
Sako in view of Amirparviz, Alberth and Blum teaches the apparatus of claim 31.
Sako in view of Amirparviz, Alberth and Blum does not explicitly teach the apparatus, further comprising a light stimulus for projecting onto the retina or surface of the eye.

Kim teaches the apparatus, further comprising a light stimulus for projecting onto the retina or surface of the eye (“The display unit 32 may be disposed in the center region of the contact lens 30. The display unit 32 may be disposed such that the display unit 32 may display information on a retina RL”, [0077]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sako in view of Amirparviz, Alberth and Blum to have the apparatus further comprising a light stimulus for projecting onto the retina or surface of the eye, as taught by Kim, for the predictable result of the display unit to display information on a retina [0077]. 

Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2016/0097940) in view of Amirparviz et al. (US 2010/0001926) and further in view of Pugh (US 2015/0148648), Terre et al. (US 2013/0242110) and Holmes (US 2014/0073043).

Regarding claim 36, Sako et al. teaches an apparatus (refer to US 2016/0097940),
comprising: at least one pupillary response feedback eyewear module coupled to the contact lens module (figure 1 shows pupillary response feedback eyewear modules coupled to the contact lens module); 
a camera module  embedded into the contact lens module configured to capture pupillary responses and eye movements; an image processor module coupled to the camera module configured for analyzing the pupillary responses and eye movements  
a wireless module coupled to the contact lens module configured to transmit to and receive signals from modules and external digital sources (“The wireless communication processing unit 22 has a function of performing various kinds of signal processing with respect to data transmitted and received, .. the wireless communication processing unit 22 transmits a captured image stored in the storage unit 25 to an external device”, [0045]);
a message projector coupled to the contact lens module configured to project text and images into the wearer's eye (a display unit 26 (see FIG. 2) are provided in the lens unit 10, [0032], control unit 21 supplies an image signal to the display unit 26 and performs display control, [0042]).
Sako doesn’t explicitly teach 
a fiber optic camera, 

an alert light and message projector coupled to the contact lens module configured to project text and images into the wearer's eye; 
displays overlaid on external views, 
a WI-FI module coupled to the contact lens module; and
 a motion detector sensing modules coupled to the contact lens module configured to detect motion in bright and darkened ambient light of surrounding objects and project messages to the wearer. 
Sako and Amirparviz are related as contact lens.
Amirparviz teaches an outward view camera module coupled to the contact lens module configured to capture external images in the wearer field of vision (“visible and infrared cameras, adaptive tele-lenses, ... For example, light detecting components may be utilized to generally capture and transmit images of what the user sees” [0050], “a contact lens including: a lens unit configured to be worn on an eyeball; an image pickup unit configured to capture an image of a subject, the image pickup unit being provided in the lens unit; and an image pickup control unit configured to control the image pickup unit”, [0009], “image pickup lens 24a is provided so that a gaze direction of the user who wears the contact lens 1 is an image pickup direction” [0048]).
Amirparviz further teaches displays overlaid on external views; (“The display unit 26 allows external light to be transmitted therethrough”, [0060] is interpreted as “displays overlaid on external views” by the Examiner);

Sako and Pugh are related as contact lens.
Pugh teaches an alert light and message projector coupled to the contact lens module configured to project text and images into the wearer's eye (the abstract disclosed the ophthalmic device can be a contact lens with a monitoring system. The monitoring system may include elements for delivering audible and/or visual messages to the user. “sending a visual alert to the user through a photon emitter element forming part of the ophthalmic device” [claim 15]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the contact lens of Sako in view of Amirparviz to include an alert light and message projector system as Pugh teaches for the predictable result of alerting the user, as taught by Pugh in [0050 and 0060].
Sako and Terre are related as wearable apparatus.
Terre teaches a motion detector sensing modules coupled to the contact lens module configured to detect motion in bright and darkened ambient light of surrounding objects and project messages to the wearer (claim 22 and at least in [0046], [0058], [0085], [0151] and [0157]: Motion sensors 194 implemented by appropriate devices that may be used to detect movement ... Motion sensors 194 monitored by and provide 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the contact lens of Sako in view of Amirparviz and Pugh to include a motion detector sensing modules coupled to the contact lens module configured to detect motion in bright and darkened ambient light of surrounding objects and project messages to the wearer as Terre teaches for the predictable result of detecting and calculating the movement of a target at day time and as a night vision, as taught by Terre in [0046], [0058], [0085], [0151] and [0157].
Sako teaches a wireless communication processing unit 22, but doesn’t explicitly teach Wi-Fi communication.
Sako and Holmes are related as device with wireless communication. 
Holmes teaches wireless connection is WiFi communication (a wireless connection may be using exemplary wireless networks such as cellular, wimax, wifi, satellite, or pager networks, GPRS, or a local data transport system”, [1472].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the wireless connection of Sako in view of Amirparviz and Pugh to a Wi-Fi communication, as Holmes teaches for the predictable result of 
Regarding claim 37, the apparatus of claim 36 is rejected (see above).
Sako in view of Amirparviz, Pugh, Terre and Holmes teaches the apparatus of claim 36. 
Pugh further teaches the apparatus of claim 36, wherein pupillary response feedback eyewear modules capture and record pupillary responses for determining a contact lens user interest level in person contacts, events, television and online programs and advertising  (control unit 21 controls the image pickup unit 24 and records a captured image in the storage unit 25 (storage medium). Further, the main control unit 21 supplies an image signal to the display unit 26 and performs display control, [0042]; a contact lens including: a lens unit configured to be worn on an eyeball; an image pickup unit configured to capture an image of a subject [abstract], the Examiner interprets a subject can be an events, television and online programs and advertising of interest to the user.
Regarding claim 38, the apparatus of claim 36 is rejected (see above).
Sako in view of Amirparviz, Pugh, Terre and Holmes teaches the apparatus of claim 36. 
Sako further teaches, wherein a sensor and processor module coupled to the contact lens module is configured for processing and analyzing images and sensor data (“The main control unit 21 includes, for example, a microcomputer (microchip, IC chip) including a central processing unit (CPU), a read only memory (ROM), and a random access memory (RAM) and controls each configuration of the circuit unit 20. For 
Regarding claim 39, the apparatus of claim 36 is rejected (see above).
Sako in view of Amirparviz, Pugh, Terre and Holmes teaches the apparatus of claim 36. 
Pugh teaches project text messages (“monitoring system may include elements for delivering audible and/or visual messages to the user”, [abstract]);
Sako in view of Amirparviz, Pugh, Terre and Holmes doesn’t explicitly teach to project the messages and images onto the retina. 
Sako and Kim are related as contact lenses.
Kim teaches to project the messages onto the retina (“The display unit 32 may be disposed in the center region of the contact lens 30. The display unit 32 may be disposed such that the display unit 32 may display information on a retina RL”, [0077]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sako in view of Amirparviz, Pugh, Terre . 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. in view of Amirparviz et al., Pugh, Terre et al. and Holmes as applied to claim 36, and further in view of Alberth et al. (US 2008/0159601).

Regarding claim 40, the apparatus of claim 36 is rejected (see above).
Sako in view of Amirparviz, Pugh, Terre and Holmes teaches the apparatus of claim 36.
Sako in view of Amirparviz, Pugh, Terre and Holmes doesn’t explicitly teach the apparatus, further comprising outward view camera module captured images are processed in a face recognition processing module for identifying someone whose name they forgot, or criminals that may accost the user.
Sako and Alberth are related as contact lens and includes a display on the surface.
Alberth teaches a face recognition processing module coupled to the contact lens module and configured to aid the wearer in identifying someone's face from an image stored on a contact lens coupled digital database device (“The present invention further provides a contact lens. The contact lens includes an overlay display on the surface of the contact lens”, [0010]; “A face recognition system in .. wherein the lens is formed as part of a contact lens”, ([claim 6], see claims 1-3, also [0006], [0020]; “The face recognition system includes .. an image capture module and a display module, and includes a user actuatable selector. …includes a data storage element, which includes 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sako in view of Amirparviz to include a face recognition processing module coupled to the contact lens as taught by Alberth for the predictable result of allowing for face recognition assistance by a pattern matching module detects a match, as Alberth teaches in [0006].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claims contain limitations “two outward view camera modules to create binocular views of objects and environmental features in the pupillary response feedback eyewear contact lens user's field of vision for calculating triangulated distances and movements of outward viewed objects” or similar, in combination of the other limitations of the claims. Claims 24, 27 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) and first paragraph, and 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objection of Drawings, set .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872